DETAILED ACTION
Claims 1-19 filed September 22nd 2020 are pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al. (US2018/0059857) in view of Chien et al. (US2007/0013669) in view of Oh et al. (US2015/0253851)

 	Consider claim 1, where Kumada teaches an input device comprising: a touch device configured to receive a user operation; (See Kumada figure 1A, 1B, and paragraphs 20-21 where there is a touch pad with and operation surface P to receive a pressing force from a user U)  an actuator configured to apply a vibration corresponding to a drive voltage to the touch device; (See Kumada figures 1A, 1B and paragraphs 22-23, 39 where there are a plurality of vibration elements 11 that expand and contract according to a voltage signal supplied from the controller to vibrate the operational unit) and a processor configured to: apply a voltage as the drive voltage to the actuator to vibrate the touch device with a vibration in response to a touch-down during a touch operation, the touch-down in which a pressing force of a first predetermined value or more is detected from start of touch to the touch device; (See Kumada figure 12 and paragraph 101, 106-109 where when the voltage signal is below a voltage threshold Vth the depression operation (touch down) and a second vibration mode vibrates the display) and apply the voltage as the drive voltage, to the actuator to vibrate the touch device with the vibration in response to a touch release during the touch operation, the touch release in which a pressing force of a value lower than a second predetermined value after the touch-down is detected. (See Kumada figure 12 and paragraph 101, 106-109 where when the voltage signal is above a voltage reference voltage (Vref) the end of depression operation (touch release) and a second vibration mode vibrates the display)
	Kumada teaches a first and second predetermined value, however Kumada does not explicitly teach a predetermined value to detect touch down and touch release. However, in the same field of endeavor of providing touch detection Chien teaches a predetermined value to detect touch down and touch release. (See Chien paragraph 3 where when the sensed value is greater than a threshold th, it is determined that an object touches on the touchpad 100, and on the contrary, when the sensed value is less than the threshold th, it is determined that the object leaves the touchpad 100 or no object touches on the touchpad 100, thus using the same threshold for depression and release) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kumada’s separate touch-down and touch release predetermined values with the single value of Chien. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a suitable threshold for both touch down and touch release for the same intended purpose to yield similar results. 
	Kumada teaches a voltage, however Kumada does not explicitly teach a first voltage and a second voltage, wherein the second voltage is lower than the first voltage. However, in the same field of endeavor Oh teaches a first voltage and a second voltage, wherein the second voltage is lower than the first voltage. (See Oh figure 8B and paragraphs 148 where Oh where the vibration pattern where t1 is driven at a first voltage and t3 is driven at a second voltage lower than the first voltage.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the vibration of Kumada with the vibration pattern of Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting vibration patterns to create different textures of the vibration for a better user experience. 

 	Consider claim 3, where Kumada in view of Chien in view of Oh teaches the input device according to claim 1, wherein the processor generates sound effects together with the first vibration and the second vibration. (See Oh figure 8B and paragraphs 148, 154 where Oh where the vibration pattern where t1 is driven at a first voltage and t3 is driven at a second voltage lower than the first voltage. A corresponding sound pattern corresponding to the pressure detected is generated together with the vibration) Therefore, it would have been obvious for one of ordinary skill in the art to modify the vibration of Kumada with the vibration and sound pattern of Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of adding sound patterns alongside the vibration pattern for the advantage of/ benefit of substituting vibration patterns with vibration and sound patterns to create a summation result for a better user experience.

 	Consider claim 5, where Kumada in view of Chien in view of Oh teaches the input device according to claim 1, wherein the processor generates the first vibration for a predetermined time in response to the touch-down during the touch operation, and stops the second vibration after a predetermined time has elapsed from the touch release during the touch operation. (See Kumada figure 10 and paragraphs 83-90 where the processor generates a vibration for a time interval T4 after touch down and generates a vibration for a time interval T4 after detecting the touch release.) However, Kumada does not explicitly teach then continuously generates the second vibration. However, in the same field of endeavor Oh teaches then continuously generates the second vibration (See Oh figure 8A-D and paragraphs 147-150 where Oh where the lower voltage is applied after the higher voltage in particular embodiments.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the vibration of Kumada with the vibration pattern of Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting vibration patterns to create different textures of the vibration for a better user experience.

 	Consider claim 13, where Kumada teaches a non-transitory computer-readable medium storing a program for controlling a system comprising a touch device configured to receive a user operation and an actuator configured to apply a vibration corresponding to a drive voltage to the touch device, (See Kumada figures 1A, 1B and paragraphs 22-23, 39 where there are a plurality of vibration elements 11 that expand and contract according to a voltage signal supplied from the controller to vibrate the operational unit) the program, when executed by a processor, causing the system to perform operations comprising: applying a voltage as the drive voltage to the actuator to vibrate the touch device with a vibration in response to a touch-down during a touch operation, the touch-down in which a pressing force of a first predetermined value or more is detected from start of touch to the touch device; (See Kumada figure 12 and paragraph 101, 106-109 where when the voltage signal is below a voltage threshold Vth the depression operation (touch down) and a second vibration mode vibrates the display) and applying the voltage as the drive voltage, to the actuator to vibrate the touch device with the vibration in response to a touch release during the touch operation, the touch release in which a pressing force of a value lower than a second predetermined value after the touch-down is detected. (See Kumada figure 12 and paragraph 101, 106-109 where when the voltage signal is above a voltage reference voltage (Vref) the end of depression operation (touch release) and a second vibration mode vibrates the display)
	Kumada teaches a first and second predetermined value, however Kumada does not explicitly teach a predetermined value to detect touch down and touch release. However, in the same field of endeavor of providing touch detection Chien teaches a predetermined value to detect touch down and touch release. (See Chien paragraph 3 where when the sensed value is greater than a threshold th, it is determined that an object touches on the touchpad 100, and on the contrary, when the sensed value is less than the threshold th, it is determined that the object leaves the touchpad 100 or no object touches on the touchpad 100, thus using the same threshold for depression and release) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kumada’s separate touch-down and touch release predetermined values with the single value of Chien. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a suitable threshold for both touch down and touch release for the same intended purpose to yield similar results. 
	Kumada teaches a voltage, however Kumada does not explicitly teach a first voltage and a second voltage, wherein the second voltage is lower than the first voltage. However, in the same field of endeavor Oh teaches a first voltage and a second voltage, wherein the second voltage is lower than the first voltage. (See Oh figure 8B and paragraphs 148 where Oh where the vibration pattern where t1 is driven at a first voltage and t3 is driven at a second voltage lower than the first voltage.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the vibration of Kumada with the vibration pattern of Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting vibration patterns to create different textures of the vibration for a better user experience. 

 	Consider claim 15, where Kumada in view of Chien in view of Oh teaches the non-transitory computer-readable medium according to claim 13, wherein the operations further comprise: generating sound effects together with the first vibration and the second vibration. (See Oh figure 8B and paragraphs 148, 154 where Oh where the vibration pattern where t1 is driven at a first voltage and t3 is driven at a second voltage lower than the first voltage. A corresponding sound pattern corresponding to the pressure detected is generated together with the vibration) Therefore, it would have been obvious for one of ordinary skill in the art to modify the vibration of Kumada with the vibration and sound pattern of Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of adding sound patterns alongside the vibration pattern for the advantage of/ benefit of substituting vibration patterns with vibration and sound patterns to create a summation result for a better user experience.

 	Consider claim 17, where Kumada in view of Chien in view of Oh teaches the non-transitory computer-readable medium according to claim 13, wherein the operations further comprise: generating the first vibration for a predetermined time in response to the touch-down during the touch operation, and stops the second vibration after a predetermined time has elapsed from the touch release during the touch operation. (See Kumada figure 10 and paragraphs 83-90 where the processor generates a vibration for a time interval T4 after touch down and generates a vibration for a time interval T4 after detecting the touch release.) However, Kumada does not explicitly teach then continuously generates the second vibration. However, in the same field of endeavor Oh teaches then continuously generates the second vibration (See Oh figure 8A-D and paragraphs 147-150 where Oh where the lower voltage is applied after the higher voltage in particular embodiments.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the vibration of Kumada with the vibration pattern of Oh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of substituting vibration patterns to create different textures of the vibration for a better user experience.

Claim(s) 4, 6, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada in view of Chien in view of Oh as applied to claim 1 above, in further view of Nakagawa et al. (US2017/0087458)

 	Consider claim 4, where Kumada in view of Chien in view of Oh teaches the input device according to claim 3, however, they do not explicitly teach wherein the processor makes a volume of a second sound effect generated during the second vibration larger than a volume of a first sound effect generated during the first vibration. However, in an analogous field of endeavor Nakagawa teaches a volume of a second sound effect generated during the second vibration larger than a volume of a first sound effect generated during the first vibration. (See Nakagawa figure 7 and paragraphs 83-84 where the speaker output gradually gets larger g21R while the actuator output gets lower for g23L) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kumada in view of Chien in view of Oh by modifying the sound and vibration pattern as taught by Nakagawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods of adjusting the sound and actuator output to create a desired effect to yield a predictable user experience. 

 	Consider claim 6, where Kumada in view of Chien in view of Oh teaches the input device according to claim 5, wherein the processor generates a first sound effect together with the first vibration in response to the touch-down, (See Oh figure 8B and paragraphs 148, 154 where Oh where the vibration pattern where t1 is driven at a first voltage and t3 is driven at a second voltage lower than the first voltage. A corresponding sound pattern corresponding to the pressure detected is generated together with the vibration) however, they do not explicitly teach generates a second sound effect together with the second vibration in response to the touch release. (See Nakagawa figure 7 and paragraphs 83-84 where the speaker output gradually gets larger g21R while the actuator output gets lower for g23L) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kumada in view of Chien in view of Oh by modifying the sound and vibration pattern as taught by Nakagawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods of adjusting the sound and actuator output to create a desired effect to yield a predictable user experience.

 	Consider claim 16, where Kumada in view of Chen in view of Oh teaches the non-transitory computer-readable medium according to claim 15, however, they do not explicitly teach wherein the operations further comprise: making a volume of a second sound effect generated during the second vibration larger than a volume of a first sound effect generated during the first vibration. However, in an analogous field of endeavor Nakagawa teaches a volume of a second sound effect generated during the second vibration larger than a volume of a first sound effect generated during the first vibration. (See Nakagawa figure 7 and paragraphs 83-84 where the speaker output gradually gets larger g21R while the actuator output gets lower for g23L) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kumada in view of Chien in view of Oh by modifying the sound and vibration pattern as taught by Nakagawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods of adjusting the sound and actuator output to create a desired effect to yield a predictable user experience.

 	Consider claim 18, where Kumada in view of Chien in view of Oh teaches the non-transitory computer-readable medium according to claim 17, wherein the operations further comprise: generating a first sound effect together with the first vibration in response to the touch-down, (See Oh figure 8B and paragraphs 148, 154 where Oh where the vibration pattern where t1 is driven at a first voltage and t3 is driven at a second voltage lower than the first voltage. A corresponding sound pattern corresponding to the pressure detected is generated together with the vibration) however, they do not explicitly teach generating a second sound effect together with the second vibration in response to the touch release. (See Nakagawa figure 7 and paragraphs 83-84 where the speaker output gradually gets larger g21R while the actuator output gets lower for g23L) Therefore, it would have been obvious for one of ordinary skill in the art to modify Kumada in view of Chien in view of Oh by modifying the sound and vibration pattern as taught by Nakagawa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods of adjusting the sound and actuator output to create a desired effect to yield a predictable user experience.

Allowable Subject Matter
Claims 2, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The matter in claims 2 and 14 is not described in the documents cited. has an advantageous effect in that there is no change in the sound output level when there is no signal input, between a touch operation and no operation, and the user cannot notice the introduction of noise, and the touch operation does not affect the sound signal.
Moreover, the matter specifying the invention set forth in claims 19 is not described in any of the documents cited, and furthermore, has an advantageous effect in that at the time of a touch down action, the sound output is muted, and therefore it is possible to prevent output of sound mixed with noise, from the speaker.
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 7 is allowed for similar reasons as the objection to claim 19. Claim 7 incorporates limitations from claim 19 into independent form. Claims 8-12 are allowed due to their dependence from claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624